DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoianovici et al. (US 2012/0301839; hereinafter Stoianovici) in view of Gerlach et al. (US 2008/0026340; hereinafter Gerlach) and Tearney et al. (US 2008/0287808; hereinafter Tearney).
Stoianovici shows a method of assessing and/or diagnosing a disease in the gingival region of an individual (assess vitality of pulpal chamber of the teeth, [0012]; [0020]-[0021]), comprising: quantitatively measuring blood flow at one or more time points in the gingival region of the individual (images with long exposure times, [0013]; [0041]); and assessing and/or diagnosing the disease by comparing the blood flow at the one or more time points (moving scatterers will appear blurred and the degree of blurring is correlated with the blood flow, [0013]).
Also, wherein the blood flow is measured by transmission laser speckle imaging (LSI) through the gingival region ([0012]); wherein the blood flow is measured by a 
Stoianovici fails to show: wherein the disease is gingivitis; treating the individual diagnosed with the disease by administering an effective amount of a medical composition for treating the disease; measuring a change in blood flow at one or more time points in the gingival region of the individual relative to a healthy subject; wherein the change in blood flow is associated with gingival inflammation.  Also, a miniature LSI device.
Gerlach discloses methods and products for analyzing gingival tissues using optical devices.  Gerlach teaches wherein the disease is gingivitis ([0048], [0077]-[0078]); treating the individual diagnosed with the disease by administering an effective amount of a medical composition for treating the disease (determining safety of drug by measuring the gingival tissue, [0038]); measuring a change in blood flow at one or more 
Tearney discloses a method and apparatus for obtaining information from a biological structure.  Tearney teaches a miniature LSI device (miniature platform for conducting time-integrated LSI, [0046]; Figure 9).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Stoianovici to diagnose gingivitis as taught by Gerlach, as Stoianovici is concerned with measuring pulpal vitality (and generally the health of the patient’s tooth), and obtaining information related to a disease such as gingivitis will lead to a more accurate diagnosis regarding the health of the patient’s tooth.  Furthermore, it would have been obvious to have treated the patient as taught by Gerlach, as treatment is typically performed after a confirmed diagnosis of a disease, in order to effectively treat the disease and relieve the patient’s symptoms.  It would be common sense to perform treatment after a diagnosis which identifies that treatment is required to improve the patient’s condition.  Furthermore, it would have been obvious to have measured the change in blood flow in relation to a healthy subject as taught by Gerlach, as this will aid in further identifying which regions of the patient’s tissue are diseased and which are healthy by comparison to a standard.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Stoianovici and Gerlach, to have used a miniature LSI device as taught by Tearney, as .

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Stoianovici does not show diagnosing disease in the gingival region by quantitatively measuring blood flow at one or more time points in the region, the examiner notes that this feature is taught for example in [0012]-[0013].
Furthermore, applicant asserts that Stoianovici instead describes images with long exposure terms, but argues that this is not the equivalent of taking quantitative measurements of blood flow at different time points and comparing blood flow measurements to assess gingivitis disease, examiner respectfully disagrees.  Stoianovici describes using laser speckle imaging to assess blood perfusion in dental tissue ([0036]).  As further described in [0048], “transillumination LSI may be used to identify relative differences in blood flow between matched teeth, which may be used as an objective indicator that pulpal blood flow is compromised.”
As noted in the rejection above, the examiner noted that Stoianovici failed to teach this limitation: “measuring a change in blood flow at one or more time points in the 
This feature is taught by Gerlach as noted in the rejection above: measuring a change in blood flow at one or more time points in the gingival region of the individual relative to a healthy subject (healthy vs diseased tissue will appear differently in the images; [0044]-[0045]); wherein the change in blood flow is associated with gingival inflammation ([0044]).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
it may be possible to use regional LSI measurements to diagnose early stage gingivitis, before the appearance of clinical symptoms) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793